Motion for leave 'to appeal as a poor person, denied. There is no necessity for such motion. As appellant was found guilty of murder in the first degree, and was sentenced to life imprisonment as recommended by the jury, he is entitled without cost to him, to have the record and brief printed pursuant to subdivision 8 of section 485 of the Code of Criminal *994Procedure. Motion for enlargement of time granted. The appellant’s time to perfect the appeal is enlarged to the November 1960 Term; appeal ordered to be placed on the calendar for November 7, 1960. Motion for assignment of counsel granted. Thomas J. Todarelli, Esq., 233 Broadway, New York, New York, is assigned as counsel to prosecute the appeal. Nolan, P. J, Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.